         Case 1:17-cv-03479-KPF Document 61 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DR. RACHEL WELLNER, M.D.,

                          Plaintiff,
                                                      17 Civ. 3479 (KPF)
                   -v.-
                                                           ORDER
MONTEFIORE MEDICAL CENTER,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is currently a jury trial scheduled in this action for the week of

September 21, 2020. However, given the ongoing pandemic, the Court believes

it unlikely that a jury trial will be able to proceed in the month of September.

Moreover, the parties have indicated that they do not wish to proceed with a

bench trial. Therefore, the Court ADJOURNS the scheduled trial sine die. The

Court further ADJOURNS sine die the various deadlines and the final pretrial

conference in this action. The Court will contact the parties when it has a

sense of when jury trials will be possible.

      SO ORDERED.

Dated:       July 14, 2020
             New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge
